Exhibit31.2 CERTIFICATE OF PRINCIPAL FINANCIAL OFFICER I, Peter S. Lawrence certify that: 1. I have reviewed this annual report on Form10-K/A of ArQule,Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 10, 2012 /s/ Peter S. Lawrence Peter S. Lawrence President and Chief Operating Officer (Principal Financial Officer)
